Fourth Court of Appeals
                                San Antonio, Texas
                                      February 6, 2017

                                   No. 04-16-00503-CV

              IN RE ESTATE OF RAMIRO AGUILAR JR., DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2800
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
      The appellee’s motion to dismiss for lack of jurisdiction is hereby DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court